Caterpillar Financial Asset Trust 2008-A SERVICING REPORT Exhibit 99 Record Date 2008 YEAR END Distribution Date Transaction Month 9 Collection Period Month Begin YEAR END STATEMENT Collection Period Month End AS OF 12/31/2008 Previous Payment Date (or Closing Date) Actual Days in Accrual Period ORIGINAL DEAL PARAMETERS Initial Note Value $642,058,348.88 Initial Aggregate Contract Balance $648,365,307.55 Number of Contracts 6,315 Wtd. Avg. APR 6.85% Wtd. Avg. Remaining Term 40 Annual Servicing Fee Rate 1.00% Reserve Account Initial Deposit $8,025,729.36 Specified Reserve Account Balance $10,593,962.76 Class A-1 Note Original Principal Balance $182,000,000.00 Class A-1 Note Rate 3.00500% Class A-1 Note Final Scheduled Distribution Date April 27, 2009 Class A-1 CUSIP Number 14911T AA3 Class A-2a Note Original Principal Balance $105,000,000.00 Class A-2b Note Original Principal Balance $122,000,000.00 Class A-2a Note Rate 4.09% Class A-2b Note Rate One-month LIBOR + 1.15% Class A-2 Note Final Scheduled Distribution Date December 27, 2010 Class A-2a CUSIP Number 14911T AB1 Class A-2b CUSIP Number 14911T AE5 Class A-3 Note Original Principal Balance $199,671,000.00 Class A-3 Note Rate 4.94% Class A-3 Note Final Scheduled Distribution Date April 25, 2014 Class A-3 CUSIP Number 14911T AC9 Certificate Balance $33,387,348.88 INPUTS FROM PREVIOUS PERIOD SERVICER REPORT Note Value $642,058,348.88 Aggregate Contract Balance $648,365,307.55 Number of Contracts 6,315 Wtd. Avg. APR 6.85% Wtd. Avg. Remaining Term 40 Reserve Account Balance $8,025,729.36 Class A-1 Note Outstanding Principal Balance $182,000,000.00 Class A-1 Note Interest Shortfall $0.00 Class A-2a Note Outstanding Principal Balance $105,000,000.00 Class A-2a Note Interest Shortfall $0.00 Class A-2b Note Outstanding Principal Balance $122,000,000.00 Class A-2b Note Interest Shortfall $0.00 Class A-3 Note Outstanding Principal Balance $199,671,000.00 Class A-3 Note Interest Shortfall $0.00 Servicing Fee Shortfall $0.00 CURRENT COLLECTION PERIOD ACTIVITY Class A-2b Interest rate 1.62125% Total Interest Collections $29,675,840.50 Total Principal Collections $203,206,562.55 Residual Collections $42.00 Warranty Repurchases Contracts $922,558.41 Administrative Repurchases $0.00 Liquidation Proceeds $14,599.42 Investment Earnings on the Trust Accounts $162,717.04 Net Swap Receipt, if any $63,598.97 Total Available Amount $234,045,918.89 Beginning Note Value $642,058,348.88 Ending Note Value $434,431,736.30 Beginning Aggregate Contract Balance $648,365,307.55 Ending Aggregate Contract Balance $438,007,718.11 Number of Contracts at Beginning of Period 6,315 Number of Contracts at End of Period 5,474 Wtd. Avg. APR 6.86% Wtd. Avg. Remaining Term 33 Cumulative Prepayment Rate 15.16% Aggregate Scheduled Amounts 31-60 days past due $16,445,769.51 Aggregate Scheduled Amounts 61- 90 days past due $11,506,244.86 Aggregate Scheduled Amounts 91-120 days past due $3,522,541.25 Aggregate Scheduled Amounts 121days or more past due $4,553,083.94 Net Losses on Liquidated Receivables this Period $3,299,276.68 Repossessed Equipment not Sold or Reassigned (Beginning) $0.00 Repossessed Equipment not Sold or Reassigned (End) $10,944,369.96 CALCULATION OF DISTRIBUTABLE AMOUNTS Servicing Fee Due $4,072,447.77 Is CFSC or Affiliate Servicer (Yes / No)? Yes Has Reserve Account Reached the Specified Reserve Account Balance (Yes / No)? Yes Administration Fee $4,500.00 Amount of Net Swap Payment, if any, $628,788.69 Amount of Senior Swap Termination Payment paid by issuing Entity $0.00 Amount of Subordinated Swap Termination Payment paid by Issuing Entity $0.00 Class A-1 Noteholders' Monthly Interest Distributable Amount $1,865,552.08 Class A-1 Noteholders' Interest Carryover Shortfall $0.00 Class A-1 Noteholders' Interest Distributable Amount $1,865,552.08 Class A-2a Noteholders' Monthly Interest Distributable Amount $3,163,815.86 Class A-2a Noteholders' Interest Carryover Shortfall $0.00 Class A-2a Noteholders' Interest Distributable Amount $3,163,815.86 Class A-2b Noteholders' Monthly Interest Distributable Amount $3,198,857.50 Class A-2b Noteholders' Interest Carryover Shortfall $0.00 Class A-2b Noteholders' Interest Distributable Amount $3,198,857.50 Class A-3 Noteholders' Monthly Interest Distributable Amount $7,288,213.36 Class A-3 Noteholders' Interest Carryover Shortfall $0.00 Class A-3 Noteholders' Interest Distributable Amount $7,288,213.36 Class A Noteholders' Monthly Interest Distributable Amount $15,516,438.81 Class A Noteholders' Interest Carryover Shortfall $0.00 Class A Noteholders' Interest Distributable Amount $15,516,438.81 First Priority Principal Distribution Amount $0.00 Regular Principal Distribution Amount $208,483,222.08 Net Excess Spread Amount $2,903,174.81 Total Required Payment $20,222,175.26 Draw from Reserve Account $0.00 Total Distribution Amount $234,045,918.89 Excess Cash flow deposited to Certificate Distribution Account $4,536,242.12 DISTRIBUTIONS FROM COLLECTION ACCOUNT 1.Servicing Fee $4,072,447.77 2.Administration Fee $4,500.00 3.Net Swap Payment, if any $628,788.69 4a. Pro Rata Class A Noteholders' Interest Distributable Amount to Class A Noteholders $15,516,438.81 4b. Senior Swap Termination Payment to Swap Counterparty $0.00 5.First Priority Principal Distribution Amount to Principal Distribution Account $0.00 6.Deposit to Reserve Account $2,568,233.40 7.Regular Principal Distribution Amount to Principal Distribution Account $206,719,268.11 8.Pro rata, (a) Indenture Trustee Fees and (b) State Taxes $0.00 9. Subordinated Swap Termination Payment, if any $0.00 10. Deposit to Certificate Distribution Account $4,536,242.12 DISTRIBUTIONS FROM PRINCIPAL DISTRIBUTION ACCOUNT 1.Principal to Class A-1 Noteholders $182,000,000.00 2a.Principal to Class A-2a Noteholders $11,434,022.69 b.Principal to Class A-2b Noteholders $13,285,245.42 3.Principal to Class A-3 Noteholders $0.00 4.Deposit to Certificate Distribution Account $0.00 RECONCILIATION OF RESERVE ACCOUNT Beginning Reserve Account Balance $8,025,729.36 Draw from Reserve Account to cover shortfalls $0.00 Interim Specified Reserve Account Balance $10,593,962.76 Deposit to Reserve Account Needed $2,568,233.40 Deposit to Reserve Account from Collection Account $2,568,233.40 Specified Reserve Account Balance $10,593,962.76 Reserve Account Release deposited into Certificate Distribution Account $0.00 Ending Reserve Account Balance $10,593,962.76 SUMMARY OF DISTRIBUTIONS Servicing Fee Paid to Servicer $4,072,447.77 Servicing Fee Shortfall $0.00 Administration Fee $4,500.00 Net Swap Payment, if any $628,788.69 Senior Swap Termination Payment, if any $0.00 Class A-1 Interest Paid $1,865,552.08 Class A-1 Interest Shortfall $0.00 Class A-1 Principal Paid $182,000,000.00 Ending Class A-1 Principal Balance $0.00 Class A-2a Interest Paid $3,163,815.86 Class A-2a Interest Shortfall $0.00 Class A-2a Principal Paid $11,434,022.69 Ending Class A-2a Principal Balance $93,565,977.31 Class A-2b Interest Paid $3,198,857.50 Class A-2b Interest Shortfall $0.00 Class A-2b Principal Paid $13,285,245.42 Ending Class A-2b Principal Balance $108,714,754.58 Class A-3 Interest Paid $7,288,213.36 Class A-3 Interest Shortfall $0.00 Class A-3 Principal Paid $0.00 Ending Class A-3 Principal Balance $199,671,000.00 Subordinated Swap Termination Payment, if any $0.00 Deposit to Certificate Distribution Account $4,536,242.12 CERTIFICATEHOLDER INFORMATION ORIGINAL DEAL PARAMETERS Certificate Balance $33,387,348.88 INPUTS FROM PREVIOUS PERIOD STATEMENT TO CERTIFICATEHOLDER Certificate Balance $33,387,348.88 Certificate Pool Factor 1.00 CALCULATION OF DISTRIBUTABLE AMOUNTS Deposit to Certificate Distribution Account from Collection
